DETAILED ACTION
	This Office Action is responsive to the 09/20/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 06/23/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Rejection. Support for the Amendment is found at least at Fig. 3 of the original disclosure. 
Response to Arguments
Claims 16-18, 27-28 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100330419 A1 (Cui).
Applicant has argued that Cui fails to anticipate the amended claim language.  See Remarks, pages 9-11 regarding the added limitations that the flows are brought together in a single transition channel, and that the flows are solidified in a single second channel. This argument has been fully considered and is persuasive in view of the Amendment, therefore the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim Rejections - 35 USC § 103
Claims 16-22, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20100330419 A1) in view of Kuster (US 20200063289 A1) and Lee (KR20170012656A). Lee reference was included with the IDS dated 04/23/2020. English machine translation was provided with the Requirement for Restriction/Election dated 05/10/2022.
Regarding claim 16, Cui discloses a method comprising: 
providing flows of an anode liquid, an electrolyte liquid and a cathode liquid in a subdivided first channel (Fig. 4A, P70-71); and 
bringing together and solidifying the flows to form a solid fiber-shaped battery (Fig. 4B, battery fiber 430, P69) having a tubular electrolyte layer (Fig. 4B, inner shell 434) with an anode layer and a cathode layer arranged on different sides of the electrolyte layer (Fig. 4B, core 432 (anode), outer shell 436 (cathode), P74), the electrolyte layer, the anode layer and the cathode layer being formed from the electrolyte liquid, the anode liquid and the cathode liquid respectively (Fig 4A, P70-71). 
Cui does not disclose a single transition channel or a single second channel. 
Cui discloses the process of creating the fiber shaped battery is an electrospinning process (title). 
In the same field of endeavor, Kuster teaches an analogous art of an electrospinning printing device (abstract). Kuster further teaches an electrospinning nozzle with coaxial flows (Fig. 4a, P85). The electrospinning nozzle has a transition channel (tapered region) and a single second channel (exit region). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the electrospinning method of Cui to use a transition channel and a single second channel. One of ordinary skill in the art would have been motivated to make such a modification to create a fiber battery with a desirable diameter. The resulting method would bring together the flows in a single transition channel adjacent to the subdivided first channel and have the flows pass through a single second channel.  
Modified Cui does not teach that the flows are solidified in the single second channel. 
In the same field of endeavor, Lee discloses a method of manufacturing a fibrous battery (P1) wherein the battery components are extruded out of a nozzle (P8). Lee further teaches that the flows are brought together in a layered arrangement within a single channel (Fig. 3, see area below 3a) where the flows are solidified with UV radiation (Fig. 3). Lee teaches that this process converts the electrolyte paste into a one-dimensional solid electrolyte (P73) which has high flexibility and prevents damage to battery components (P77). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Cui by adding the steps of solidifying the flows with UV radiation within the single second channel, with the predictable result that the addition of the these steps would create a one-dimensional solid electrolyte with high flexibility. 
Regarding claim 17, Cui discloses the anode layer and the cathode layer is tubular and at least partially surrounds the tubular electrolyte layer and the other of the anode layer and the cathode layer is arranged inwardly of the tubular electrolyte layer and is at least partially surrounded thereby (Fig. 4B, core 432 (anode), inner shell 434 (electrolyte), outer shell 436 (cathode)). 
Regarding claim 18, Cui discloses the anode layer, electrolyte layer and cathode layer of the fibre-shaped battery are each coaxial (Figs. 4A, 4B). 
Regarding claim 19, Cui discloses that providing the flows of the anode liquid, electrolyte liquid and cathode liquid comprises providing the three liquids flowing in three respective subchannels separated by respective subchannel walls (Fig. 4A, concentric tubes 411, 412, 414, P71)  the electrolyte liquid flowing through a tubular electrolyte subchannel (tube 412) and the anode liquid and cathode liquid flowing through respective subchannels on different sides of the tubular electrolyte subchannel (tubes 411, 414). Modified Cui asserted regarding claim 16 teaches that bringing together the flows comprises bringing the liquids to flow together in a layered arrangement within a single channel. 
Regarding claim 20, Cui discloses the three subchannels are substantially coaxial (concentric tubes, P71) and wherein the layers of the layered arrangement are substantially coaxial such that the battery comprises a coaxial fibre-shaped battery with a coaxial anode layer, electrolyte layer and cathode layer (Fig. 4B).
Regarding claim 21, modified Cui asserted regarding claim 16, teaches the step of solidifying is performed within the single channel and comprises solidifying by UV radiation (Lee Fig. 3)
Regarding claim 22, Cui teaches that the solid electrolyte can be cross-linked (P90), but does not explicitly disclose that the anode liquid, the cathode liquid, and the electrolyte liquid include a cross-linking agent activated in the solidifying step. 
Lee discloses cross-linking agents that are activated by light or heat in the solidifying step (P74). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to add cross-linking agents activated in the solidifying step to the anode liquid, the cathode liquid, and the electrolyte liquid, for the purpose of cross-linking and solidifying the battery components. One of ordinary skill in the art would have been additionally motivated to add a cross-linker to create the invention of Cui which teaches a cross-linked solid electrolyte. 
Regarding claim 27, Cui discloses the anode liquid contains a metal (P64); the cathode liquid contains: a metal (P63); and the electrolyte liquid contains: an ion conducting oligomer (P66).
Regarding claim 28, Cui discloses the anode liquid, the electrolyte liquid and the cathode liquid (“liquid precursor”) is a suspension (“slurry”) (P60). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20100330419 A1) in view of Kuster (US 20200063289 A1) and Lee (KR20170012656A) as applied to at least claim 16 above, and further in view of US Strong (20180287115 A1) and Bogan (US 20190048494 A1).
Regarding claim 23, Cui does not disclose providing the battery to a textile production apparatus. 
In the same field of endeavor, Strong teaches a fabric composed of fibers, wherein a small battery is formed on a fiber prior to the fiber being used to form a fabric (P30). Strong teaches that this configuration of embedded batteries can be used in a smart apparel or textile (P63). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the method of Cui by adding a step of producing a textile in a continuous process, with the expectation that such an additional step would produce a fabric with embedded batteries suitable for smart apparel. 
The modification of Cui in view of Strong asserted above does not explicitly teach a textile production apparatus. In the same field of endeavor, Bogan teaches woven electronic textiles which may contain embedded batteries (P22). Bogan further teaches a textile production apparatus (Fig. 3, loom 330, P27) which enables the production of smart textiles. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Cui by providing the fiber battery to a textile production apparatus, as taught by Bogan, with the predictable result that such a modification would enable the production of smart textiles suitable for smart apparel. 
Regarding claim 24, modified Cui teaches integrating, by the textile production apparatus (Bogan, loom), the fibre-shaped battery into a smart textile (Strong P63, smart textile).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20100330419 A1) in view of Kuster (US 20200063289 A1) and Lee (KR20170012656A) as applied to at least claim 16 above, and further in view of Kwon (US 20120148918 A1).
Regarding claim 25, modified Cui does not teach an additional layer. 
In the same field of endeavor, Kwon discloses an analogous art of a cable-type secondary battery with a coaxial structure (Fig. 7). Kwon discloses that the cable-type battery can have an outer protective layer which protects the electrode from moisture or impact (Fig. 7, protection coating 360, P58). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a step of providing and solidifying an outer protective layer to the battery of Cui, with the expectation that such an addition would protect the electrode from moisture and impact. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 26, modified Cui as asserted above regarding claim 25, teaches the additional layer is an outer protective layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729